UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 4, 2013 Sotheby’s (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 1-9750 (Commission File Number) 38-2478409 (I.R.S. Employer Identification No.) 1334 York Avenue New York, New York (10021) (Address of principal executive offices) (Zip Code) 212-606-7000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On October 4, 2013, Sotheby’s (the “Company”) announced that its Board of Directors adopted a shareholder rights plan and declared a dividend distribution of one preferred share purchase right on each outstanding share of the Company’s common stock and issued a press release relating to such events, a copy of which is attached to this Current Report on Form8-K as Exhibit99.1 and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits (d) Exhibits.
